DETAILED ACTION
This office action is in response to the communication received on 02/24/2022 concerning application no. 16/622,744 filed on 12/13/2019.
Claims 1-2 and 5-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
Claims 1-2 and 5-15 are pending.

 Response to Arguments
Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive. 
Applicant argues that the Weinberg only teaches a single body and therefore fails to teach the claim element regarding two separate bodies with gamma ray detection regions. Applicant argues that the separate bodies bare movable relative to one another for a variety of spatial configurations, such as the adjustment of the distance and/or the angle between the detection regions. This is done in real time to maximize result based on damage position. Due to these features, Applicant argues the properties are easily tunable and traverse Weinberg.
arguendo, the detectors are in two entirely different casings, Weinberg also teaches such a structure in Fig. 7 as it shows detectors 100 and 116, each with a detector, acquiring gamma rays from an annihilation from the source 104.
Examiner respectfully maintains the rejection under Inoue in view of Weinberg.

Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive. 
Applicant argues that Inoue does not teach claims 12 and 16 as there are two detectors in the Inoue reference and the claim element is adjusting the bodies of the detector for angular or distance manipulation.
Examiner respectfully maintains the rejection Inoue is proper. Claims 12 and 16 both depend on claim 1, which establishes that the bodies are separate from one another. The combination of Inoue’s detectors 20a and 20b are separate from one another. Each of them are able to detect gamma rays and the 
Examiner respectfully maintains the rejection under Inoue and Weinberg.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (PGPUB No. US 2003/0004413) in view of Weinberg (PGPUB No. US 2001/0056234).

Regarding claim 1, Inoue teaches the dual image system, suitable for use in oncological diagnoses and real time guided biopsies, that comprises: 
an ultrasound imaging device for obtaining associated signals with one or more anatomical images (Paragraph 0026 teaches ultrasonic wave information-detecting unit 22 and paragraph 0053 teaches that ultrasound image area 92 for image generation);
a gamma ray detector for obtaining associated signals with one or more functional images (Paragraph 0053 teaches gamma ray information-detecting unit 20 and the image generation from the gamma image 90. Paragraph 0051 teaches that the gamma information allows for the determination of tissue based on the radioisotope absorption);
Paragraph 0025 teaches information processing unit 18 and that it processing the image data from probe 14 which holds both the ultrasound and gamma units); 
a casing housing (Probe 14 which holds both the ultrasound and gamma units as seen in Fig. 2); wherein: 
the ultrasound imaging device and the gamma ray detector have such aligned detection surfaces, making an angle between 0 and 90 degrees (Fig. 11 shows the two ultrasound unit and gamma units 22 and 20 projecting in an acute angle. Paragraph 0053 teaches that the angular relationship is oblique).
	However, Inoue is silent regarding a dual image system, which comprises:
the gamma ray detector is a gamma ray Compton scattering detector, comprising two separate bodies, each of them comprising at least one gamma ray detection regions, such that at least one detection region in one of the two separate bodies and one detection region in the other of the two separate bodies are substantially aligned in a same detection direction and spaced such that each of said at least two gamma ray detection regions is capable of detecting at least one Compton interaction of a single incident gamma ray traveling between said at least two gamma ray detection regions.
	In an analogous imaging field of endeavor, regarding the use of gamma detection, Weinberg teaches a dual image system, which comprises:
the gamma ray detector is a gamma ray Compton scattering detector (Compton camera 136), comprising two separate bodies (See modified Fig. 8 below), each of them comprising at least one gamma ray detection regions (Modified Fig. 8 below shows the detector 134 on the rear plane and the detector 128 on the front plane), such that at least one detection region in one of the two separate bodies and one detection region in the other of the two separate bodies are substantially aligned in a same detection direction and spaced such that each of said at least two gamma ray detection regions is capable of detecting at least one Compton interaction of a single incident gamma ray traveling between said at Paragraph 0061 teaches that the Compton camera has a first and second detector plane 128 and 134. This is able to take into account the angular deviation due to Compton interaction. The two planes are shown in Fig. 8 to be aligned in the direction of the source 124 and volume of interest 125 with a space between them. The ray 126 is shown to be interacting with the plane 128 and then interacting with the plane 134, both of which are placed on different and separate planes of the Compton camera housing 136. Paragraph 0064 teaches that the gamma cameras can be used in conjunction with ultrasound imaging).

    PNG
    media_image1.png
    528
    588
    media_image1.png
    Greyscale

Modified Fig. 8
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Inoue with Weinberg’s teaching of a gamma ray detector with two regions that are spaced apart and are able to detect Compton interactions. This modified system would provide the user with an easy to manipulate field of view with a gamma camera (Paragraph 0008 of Weinberg). Furthermore, the system would allow the user to determine three-dimensional representations of the regions of interest (Paragraph 0014 of Weinberg).

Regarding claim 2, modified Inoue teaches the dual image system in claim 1, as discussed above.

a plurality of scintillation crystals and 
a plurality of photomultipliers coupled to said plurality of scintillation crystals.
In an analogous imaging field of endeavor, regarding the use of gamma detection, Weinberg teaches a dual image system, system, wherein each of the at least two gamma ray detection regions comprises: 
a plurality of scintillation crystals (Paragraph 0031 teaches that a GSO crystal array can be used for the camera), and 
a plurality of photomultipliers coupled to said plurality of scintillation crystals (Paragraph 0031 teaches that the crystal array has a photomultiplier face and paragraph 0036 teaches that the PMT is coupled to a particular crystal in the detector array).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Inoue with Weinberg’s teaching of a plurality of scintillation crystals that are coupled with photomultipliers. This modified system would provide the user with an easy to manipulate field of view with a gamma camera (Paragraph 0008 of Weinberg). Furthermore, the system would allow the user to determine three-dimensional representations of the regions of interest (Paragraph 0014 of Weinberg).

Regarding claim 5, modified Inoue teaches the dual image system in claim 1, as discussed above.
However, Inoue is silent regarding a dual image system, wherein the gamma ray Compton scattering detector comprises a single detection volume, capable of distinguish two or more interactions of a same gamma ray inside said single detection volume.	
	In an analogous imaging field of endeavor, regarding the use of gamma detection, Weinberg teaches a dual image system, wherein the gamma ray Compton scattering detector comprises a single detection volume, capable of distinguish two or more interactions of a same gamma ray inside said single Paragraph 0061 teaches that the Compton camera has a first and second detector plane 128 and 134. This is able to take into account the angular deviation due to Compton interaction. The two planes are shown in Fig. 8 to be aligned in the direction of the source 124 and volume of interest 125 with a space between them. The ray 126 is shown to be interacting with the plane 128 and then interacting with the plane 134).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Inoue with Weinberg’s teaching of a single volume detection that distinguishes two or more interactions. This modified system would provide the user with an easy to manipulate field of view with a gamma camera (Paragraph 0008 of Weinberg). Furthermore, the system would allow the user to determine three-dimensional representations of the regions of interest (Paragraph 0014 of Weinberg).
	Alternatively, in an analogous imaging field of endeavor, regarding the use of gamma detection another embodiment of Weinberg teaches a dual image system, wherein the gamma ray Compton scattering detector comprises a single detection volume, capable of distinguish two or more interactions of a same gamma ray inside said single detection volume (Paragraph 0056-0058, teach that detectors at 112 and 118 are able to obtain the positron annihilation occurring in source 104 within a volume of interest 106. See Fig. 7).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Inoue with the other embodiment of Weinberg’s teaching a single volume detection that distinguishes two or more interactions. This modified system would provide the user with a pixel information of the source at a high value (Paragraph 0059 of Weinberg).

Regarding claim 6, modified Inoue teaches the dual image system in claim 1, as discussed above.
	Inoue further teaches a dual image system, that further comprises a computational module (Information processing unit 18) connected to:
Display 56. Fig. 1 shows that the information processing unit is connected to the display, mouse and keyboard); and 
a screen or display adapted to show anatomical and functional images (Paragraphs 0046-0047 teach that the first and second tomographic images are received and processed. Paragraph 0050 teaches that both of the images are displayed).

Regarding claim 7, modified Inoue teaches the dual image system in claim 1, as discussed above.
	However, the combination of Inoue and the specific embodiment of Weinberg is silent regarding a dual image system, that comprises two or more gamma ray Compton scattering detectors.
In an analogous imaging field of endeavor, regarding the acquisition of gamma and ultrasound information, another embodiment of Inoue teaches a dual image system that comprises two or more Compton detectors (Fig. 14 shows the use of two gamma ray information detecting units 20a and 20b. The detection of gamma rays allows for the detection of Compton scattering as Compton Scattering is the scattering of a gamma ray photon1.).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Inoue and the specific embodiment of Weinberg with another embodiment of Inoue’s teaching of two detectors for gamma detection. This modified apparatus would allow for easy analysis of images of a patient. This includes the specific tissue of the patient (Paragraph 0009 of Inoue).

Regarding claim 8, modified Inoue teaches the dual image system in claim 1, as discussed above.		However, the combination of Inoue and the specific embodiment of Weinberg is silent regarding a dual image system, wherein the gamma ray Compton scattering detector is disposed in juxtaposition to the ultrasound imaging device at a side region of said ultrasound imaging device.
Fig. 14 shows the gamma ray information detecting units 20a and 20b on both sides of the ultrasonic wave information detecting unit 20. The detection of gamma rays allows for the detection of Compton scattering as Compton Scattering is the scattering of a gamma ray photon2.).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Inoue and the specific embodiment of Weinberg with another embodiment of Inoue’s teaching of Compton detectors that are on the sides of the ultrasound device. This modified apparatus would allow for easy analysis of images of a patient. This includes the specific tissue of the patient (Paragraph 0009 of Inoue).

Regarding claim 9, modified Inoue teaches the dual image system in claim 1, as discussed above.
	However, the combination of Inoue and the specific embodiment of Weinberg is silent regarding a dual image system, wherein the ultrasound imaging device is detachable from the gamma ray Compton scattering detector.
In an analogous imaging field of endeavor, regarding the acquisition of gamma and ultrasound information, another embodiment of Inoue teaches a dual image system, wherein the ultrasound imaging device is detachable from the gamma ray Compton scattering detector (Fig. 13 shows the gamma ray information detecting unit 22 is separate from the ultrasonic wave information detecting unit 10 The detection of gamma rays allows for the detection of Compton scattering as Compton Scattering is the scattering of a gamma ray photon3.).

Furthermore, it would have been obvious to one with ordinary skill in the art at the time the invention was made for the ultrasound imaging device to be detachable use from the Compton detector, since it has been held that making a component removable to accomplish the same result only requires routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). 
	Such a detachable feature of the ultrasound device to be separable from the Compton detector would allow for a more compact system that is able to image the patient with excellent portability and recognize high impedance tissue of the patient (Paragraphs 0004-0005 of Inoue).

Regarding claim 10, modified Inoue teaches the dual image system in claim 1, as discussed above.
	Inoue further teaches a dual image system, further comprising wiring or wireless communication means for data transmission between the gamma ray Compton scattering detector, the electronic module and a computational module (Fig. 1 shows that the gamma ray information-detecting unit 20 is connected to the information processing unit 18 via a cable 16. The information processing unit 18 is shown to work in collaboration with the display 56. Fig. 3 shows that the detectors 28 of the gamma ray information detecting unit 20).

Regarding claim 11, modified Inoue teaches the dual image system in claim 1, as discussed above.
	Inoue further teaches a dual image system that further comprises a collimator coupled to the gamma ray Compton scattering detector (Paragraph 0027 teaches that the gamma ray information detecting unit 20 holds the collimator 26 and the detectors 28. See Fig. 3 The detection of gamma rays allows for the detection of Compton scattering as Compton Scattering is the scattering of a gamma ray photon4.).

Regarding claim 12, modified Inoue teaches the dual image system in claim 1, as discussed above.
	However, the combination of Inoue and the specific embodiment of Weinberg is silent regarding a dual image system, wherein a relative distance between each body of the gamma ray Compton scattering detector is mechanically adjustable.
In an analogous imaging field of endeavor, regarding the acquisition of gamma and ultrasound information, another embodiment of Inoue teaches a dual image system, wherein a relative distance between each body of the gamma ray Compton scattering detector is mechanically adjustable (Paragraph 0056 teach that the detectors 20a and 20b are able to rotate based on the hinges 96a and 96b. This movement about the hinges alters the detectors’ spatial relationship between each other. Paragraph 0057 teaches that the detectors are adjusted to the position of the target tissue).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Inoue and the specific embodiment of Weinberg with another embodiment of Inoue’s teaching of the mechanical adjustment of the angles and distance of the detectors. This modified apparatus would allow for easy analysis of images of a patient. This includes the specific tissue of the patient (Paragraph 0009 of Inoue).

Regarding claim 13, modified Inoue teaches the dual image system in claim 1, as discussed above.

	In an analogous imaging field of endeavor, regarding the use of gamma detection, Weinberg teaches a dual image system, wherein at least one gamma ray Compton scattering detector comprises two or more gamma ray detection regions, substantially aligned in the same detection direction and with detection surfaces substantially parallel to each other (Fig. 8 shows the Compton camera with planes 128 and 134. These planes are shown to be substantially parallel with one another in a box shaped camera. Paragraph 0035 discuses that the planes can be parallel to one another).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Inoue with Weinberg’s teaching of a detector with detection regions that are substantially parallel to one another. This modified system would provide the user with an easy to manipulate field of view with a gamma camera (Paragraph 0008 of Weinberg). Furthermore, the system would allow the user to determine three-dimensional representations of the regions of interest (Paragraph 0014 of Weinberg).

Regarding claim 14, modified Inoue teaches the dual image system in claim 1, as discussed above.
However, the combination of Inoue and the specific embodiment of Weinberg is silent regarding a dual image system that comprises a needle to perform guided biopsies.
	In an analogous imaging field of endeavor, regarding the use of gamma detection, another embodiment of Weinberg teaches a dual image system that comprises a needle to perform guided biopsies (Paragraph 0067 teaches the use of a needle that is used for optional biopsy).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Inoue and the specific embodiment of another embodiment of Weinberg with Weinberg’s teaching of a needle to perform biopsies. This modified 

	Regarding claim 16, modified Inoue teaches the dual image system in claim 1, as discussed above.
	However, the combination of Inoue and the specific embodiment of Weinberg is silent regarding a dual image system, wherein a relative angle between each body of the gamma ray Compton scattering detector is mechanically adjustable.
In an analogous imaging field of endeavor, regarding the acquisition of gamma and ultrasound information, another embodiment of Inoue teaches a dual image system, wherein a relative angle between each body of the gamma ray Compton scattering detector is mechanically adjustable (Paragraph 0056 teach that the detectors 20a and 20b are able to rotate based on the hinges 96a and 96b. This movement about the hinges alters the detectors’ spatial relationship between each other. Paragraph 0057 teaches that the detectors are adjusted to the position of the target tissue. Fig. 4 shows the angular movement of the detectors 20a and 20b about the hinges 96a and 96b via the arrows).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Inoue and the specific embodiment of Weinberg with another embodiment of Inoue’s teaching of the mechanical adjustment of the angles and distance of the detectors. This modified apparatus would allow for easy analysis of images of a patient. This includes the specific tissue of the patient (Paragraph 0009 of Inoue).
	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (PGPUB No. US 2003/0004413) in view of Weinberg (PGPUB No. US 2001/0056234) further in view of Daghighian (PGPUB No. US 2012/0032086).

Regarding claim 15, modified Inoue teaches the system in claim 1, as discussed above.
	Inoue further teaches a method, carrying out the following steps:
the dual image system is deployed on a surface or a subject's body (Probe 14, comprising the gamma ray information detecting unit 22 and the ultrasonic wave information detecting unit 20, is place on the patient 12 in Fig. 1);
anatomical image information signals of said surface or body are generated by the ultrasound imaging device (Paragraph 0026 teaches ultrasonic wave information-detecting unit 22 and paragraph 0053 teaches that ultrasound image area 92 for image generation);
functional image information signals of said surface or body are generated by the gamma ray Compton scattering detector (Paragraph 0053 teaches gamma ray information-detecting unit 20 and the image generation from the gamma image 90. Paragraph 0051 teaches that the gamma information allows for the determination of tissue based on the radioisotope absorption);
the anatomical image information signals generated by the ultrasound imaging device and the functional image information signals generated by the gamma ray Compton scattering detector are processed by the electronic module (Paragraph 0025 teaches information processing unit 18 and that it processing the image data from probe 14 which holds both the ultrasound and gamma units);
the processed anatomical image information signals and functional image information signals are sent to a computational module (Paragraphs 0046-0047 teach that the first and second tomographic images are received and processed. Paragraph 0050 teaches that both of the images are displayed on display 56).
While Inoue teaches the display of the ultrasonic and gamma images on a display (Paragraph 0026 teaches ultrasonic wave information-detecting unit 22 and paragraph 0053 teaches that ultrasound image area 92 for image generation. Paragraph 0053 teaches gamma ray information-detecting unit 20 and the image generation from the gamma image 90. Paragraph 0051 teaches that the gamma information allows for the determination of tissue based on the radioisotope absorption. Paragraph 0050 teaches that both the first and second tomographic images are displayed on the display 56), the combination of Inoue and Weinberg is silent regarding a system that displays the images in real time.
In an analogous imaging field of endeavor, regarding the application of gamma ray detection, Daghighian teaches a system that displays images in real time (Paragraph 0019 teaches that the images are displayed in real time. Paragraph 0058 teaches that the probe can be used in combination with ultrasound imaging).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Inoue and Weinberg with Daghighian’s teaching of real time display. This modified apparatus would allow for the real time representation of the surgical field (Paragraph 0035 of Daghighian). Furthermore, this would allow for the easy identification of hot spots in the gamma ray information in a cheap and easy manner (Paragraph 0003 of Daghighian).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Polf et al. (PGPUB No. US 2019/0094390): Teaches a Compton camera that has multiple stages that are able to detect gamma radiation while all the stages are oriented against the target volume. See Fig. 2 and 8. Paragraph 0007 teaches that the Compton cameras comprise multiple separate stages with detectors. Paragraph 0061 teaches that the stages are separated.
Shahar et al. (PGPUB No. US 2015/0302945): Teaches separate detectors that are targeting the same region of interest for gamma radiation detection.
Freesmeyer (PGPUB No. US 2017/0119327): Teaches separate detectors that are targeting the same region of interest for gamma radiation detection.
Bryman (PGPUB No. US 2004/0007670): Teaches separate detectors that are targeting the same region of interest for gamma radiation detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Definition of Compton Scattering: https://www.radiation-dosimetry.org/what-is-definition-of-compton-scattering-definition/ 
        2 Definition of Compton Scattering: https://www.radiation-dosimetry.org/what-is-definition-of-compton-scattering-definition/ 
        3 Definition of Compton Scattering: https://www.radiation-dosimetry.org/what-is-definition-of-compton-scattering-definition/ 
        4 Definition of Compton Scattering: https://www.radiation-dosimetry.org/what-is-definition-of-compton-scattering-definition/